Exhibit 21.1 List of Subsidiaries of the Company Name of Entity Jurisdiction of Incorporation/Organization SkyPeople Fruit Juice, Inc. Florida, U.S. Pacific Industry Holding Group Co., Ltd. Vanuatu Harmony MN Inc. Delaware, U.S. SkyPeople Juice Group Co., Ltd. P.R.C. SkyPeople Juice International Holding (HK) Ltd. Hong Kong Special Administrative Region of the P.R.C. Shaanxi Qiyiwangguo Modern Organic Agriculture Co., Ltd. P.R.C. Huludao Wonder Fruit Co., Ltd. P.R.C. Yingkou Trusty Fruit Co., Ltd. P.R.C. SkyPeople Juice Group Yidu Orange Products Co., Ltd. P.R.C. Hedetang Fruit Juice Beverages (Yidu) Co., Ltd. P.R.C. SkyPeople (Suizhong) Fruit and Vegetable Products Co., Ltd. P.R.C. SkyPeople Juice Group (Mei County) Kiwi Fruit and Farm Products Trading Market Co., Ltd. P.R.C. Shaanxi Guo Wei Mei Kiwi Deep Processing Co., Ltd. P.R.C.
